FILED
                             NOT FOR PUBLICATION                            APR 23 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re: FRED GEORGE LABANKOFF,                    No. 10-60038

               Debtor.                           BAP No. 09-1294


FRED GEORGE LABANKOFF; et al.,                   MEMORANDUM *

               Appellants,

  v.

GENERAL MOTORS ACCEPTANCE
CORPORATION; et al.,

               Appellees.



                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
                Pappas, Jury, and Kwan, Bankruptcy Judges, Presiding

                             Submitted April 17, 2012 **

Before:        LEAVY, PAEZ, and BEA, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Fred George Labankoff, Swetlana Labankoff, Ludmila Shpitj, and Shpitj

Labankoff General Trust (“appellants”) appeal pro se from the Bankruptcy

Appellate Panel’s (“BAP”) order affirming the bankruptcy court’s order abstaining

from deciding an adversary proceeding against appellees and dismissing

appellants’ adversary proceeding without prejudice. We dismiss.

      We lack jurisdiction to review the bankruptcy court’s decision to abstain

pursuant to 28 U.S.C. § 1334(c)(1). See 28 U.S.C. § 1334(d).

      We also lack jurisdiction to review the denial of appellants’ motion to recuse

the bankruptcy judge. See Greene v. United States (In re Souza), 795 F.2d 855,

857 (9th Cir. 1986) (the notice of appeal from a bankruptcy court decision must be

filed within the time provided by Bankruptcy Rule 8002).

      Appellants’ request for judicial notice and motion to strike appellees’

opening brief are denied.

      DISMISSED.




                                          2                                     10-60038